IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

RODNEY M. POWELL,
Plaintiff,

Vv. Civil Action No. 3:19ev811 (DJN)
OFC. HAMMOND,

Defendant.

MEMORANDUM OPINION

This matter comes before the Court on its own initiative. By Memorandum Order
entered on November 29, 2019 (ECF No. 2), the Court conditionally docketed this civil action
filed by Plaintiff Rodney M. Powell (“Plaintiff”). At that time, the Court directed Plaintiff to
affirm his intention to pay the full filing fee by signing and returning a consent to the collection
of fees form. The Court warned Plaintiff that a failure to comply with the above directive within
thirty (30) days of the date of entry thereof would result in summary dismissal of the action.

Plaintiff has not complied with the Court’s order to return a consent to collection of fees
form. Asa result, he does not qualify for in forma pauperis status. Furthermore, he has not paid
the statutory filing fee for the instant action. See 28 U.S.C. § 1914(a). Plaintiff's conduct
demonstrates a willful failure to prosecute. See Fed. R. Civ. P. 41(b). Accordingly, this action

will be hereby DISMISSED WITHOUT PREJUDICE.

Let the Clerk file a copy of this Memorandum Opinion electronically, notify all counsel of

record, and send a copy to Plaintiff at his address of record. ;
/s/

David J. Novak —
United States District Judge
Richmond, Virginia

Date: La Nual t 22 Wl
